DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Non-Final Rejection issued 09/14/2021, the Examiner indicated allowable subject matter in claim 5, to which the Applicant chose to not place the currently allowable subject matter into the new independent claims which would place the application to be in a condition for allowance; the subject matter of claim 5 will continue to be indicated as allowable, until the Examiner finds art that reads on the allowable subject matter of claim 5, to which the allowable subject matter objection will be withdrawn, a rejection issued, removing the notion of an allowance off the table. The Applicant should consider themselves to be appraised of this situation going forward.

Response to Amendments

The amendments filed on 12/10/2021 have been received, to which the Applicant is thanked. The Applicant has overcome the 112(b) rejections of record, and they have been withdrawn; see new 112(b) rejections below. The Applicant has convincingly argued over the claim interpretation on “the bottom part”; however, the 112(f) rejection over a mounting member is deemed proper, and will stand.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 6 regarding a 112(b) rejection over a “plate shape”,
The examiner respectfully responds while the Non-Final Rejection issued 09/14/2021 has no 112(b) rejection issued by the Examiner over a plate shape (see Page 2 of the Non-Final Rejection); however, 

In response to Applicants argument on page 7 regarding Goto and the Applicant disagreeing what constitutes a mounting member,
The examiner respectfully responds while the Examiner understands the Applicants position in the argument, the Examiner would remind the Applicant that while they can be their own lexicographer, to which the Applicant chose to name the element as “a mounting member”, thus the bar for proving what a “mounting member” is, is that a member must be capable of being mounted, which is the case with Goto and the mounting member 18. The Examiner would suggest that if the Applicant wishes to have special protections to whatever element they desire to give a name to in the future, that the Applicant instead give the element a less broad or vague name. See MPEP 2111.1. 

In response to Applicants argument on page 8 regarding the mounting member of Goto and the combination of adding adhesive in which the mounting member would not work,
The examiner respectfully responds the Applicant is arguing over limitations of the claim language that are not required, while additionally providing no evidence to support the Applicants assertion of the functionality of the mounting member, such as how the coefficient of friction between the kind of adhesive used relative to the type of material of the mounting member would possibly effect the invention as argued. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the adhesive overflown from the first recessed part flows into the second recessed part”, which is unclear as what context the word “overflown”, which is interpreted by the Examiner to pertain to a past participle for something that flies like a plane or bird. The examiner would suggest a small change along the lines of changing the word overflown, to: overflowing or overflowed. All dependent claims are similarly rejected for being dependent on a rejected claim.

Claim 6 recites the limitation “the fin body includes a pair of rotation shafts formed into the plate shape long in one direction” of which is unclear as to what the statement is actively saying, as it not only seems like a run-on sentence with “formed into the plate shape long in one direction” which should have a comma between the words shape and long, but the statement of the shape or form of the plate shape, as previously established in claim 1 to be “long in one direction”, seems needlessly self-explanatory and only promotes a lack of clarity to what the actual shape the plate shape is supposed to be interpreted as, as the Applicant previously stated the fin body as a whole has a “plate shape”, while also stating the rotation shafts are also “plate shaped”, which one of ordinary skill in the art who looks at the two identified elements would not say they both look alike, much less a round shaft being in the shape of a flat plate. For examination purposes, a plate shape will be interpreted either a flat shape, like the fin body, or a round shape, like the rotation shafts. 

Claim 6 recites the limitation of "end surfaces" in lines 3 & 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, any surface located on an end of something will be understood as end surfaces.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mounting member in claims 1 & 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2009/0286462) in view of Ohta et al (US 2013/0163936), hereinafter referred to as Ohta.

Regarding claim 1, Goto (US 2009/0286462) shows a fin for register pivotably provided between a pair of side walls facing with each other in a retainer of a register and changing a direction of a wind blown out from the register comprising (The previous statement is being interpreted as the preamble, which carries no patentable weight): a fin body (7b/15/17, Fig. 1/4) formed into a plate shape (Fig. 3 – as the Applicant has outlined a plate shape to be an element “long in one direction” as outlined in the Specifications filed 11/21/2019 in ¶0003, as does Goto show a fin body with a plate shape, as it is long in one direction); and a mounting member (18, Fig. 4) mounted to a downstream side edge part (15/17, Fig. 4) of the fin body in an air blowing direction as a wind flowing direction (Fig. 4 – the mounting member is mounted on a downstream side edge part of the fin body, in the direction of which the air blows, which is also the wind flowing direction from left to right in Fig. 4), wherein the mounting member is formed into a  
However, while Goto shows the downstream side edge part and the mounting member fixed to each other, Goto lacks showing the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part, and the adhesive overflown from the first recessed part flows into the second recessed part.
	Ohta (US 2013/0163936), an apparatus for securing parts together, which is in the same field of endeavor as Goto which is an apparatus for securing parts together. 
	Ohta teaches a first recessed part (113, Fig. 3/4) and a second recessed part (114, Fig. 3/4) are fixed to each other by an adhesive (130/131/132, Fig. 3/4), and the adhesive overflown from the first recessed part flows into the second recessed part (¶0063, Lines 1-21 –this limitation is interpreted as a product by process apparatus limitation; the overflown adhesive can overflow from the first recessed part 113 and the second recessed part 114 via element 117).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goto to incorporate the teachings of Ohta to provide the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part, and the adhesive overflown from the first recessed part flows into the second recessed part, which would provide an 

Regarding claim 6, Goto shows wherein the fin body includes a pair of rotation shafts (9, Fig. 3) formed into the plate shape long in one direction (Fig. 3 – as the Applicant has already outlined a plate shape to be “long in one direction”, and as the Applicant has shown the rotation shafts 35 to also be in a plate shape by showing a circular shaft that protrudes, as can be seen in the Applicants own Fig. 3, as does Goto show rotation shafts 9 formed into a plate shape long in one direction) and each provided on both end surfaces in a longitudinal direction (Fig. 3 – the end surfaces are located on the ends of the fin in a longitudinal direction), wherein each of the pair of the rotation shafts protrudes toward an outside in the longitudinal direction from the both end surfaces (Fig. 3) and is supported by the retainer (1/2, Fig. 5), wherein the mounting member is extended along the longitudinal direction of the fin body (Fig. 3/4) and includes a pair of thin wall parts (see Annotated Figure 2) each formed on both sides in the longitudinal direction (Fig. 3), and wherein the pair of thin wall parts is formed at a position corresponding to the each of the pair of the rotation shafts (see Annotated Figure 2/Fig. 3) and is thinner than the other parts of the mounting member (Fig. 3 – the thin wall parts (see Annotated Figure 2) are thinner than the mounting member 18 itself, which is a part of the mounting member).

    PNG
    media_image1.png
    430
    456
    media_image1.png
    Greyscale

Annotated Figure 2

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2009/0286462) in view of Ohta et al (US 2013/0163936), hereinafter referred to as Ohta, in further view of Fujisawa et al (US 2019/0084379), hereinafter referred to as Fujisawa.

Regarding claim 3, Goto shows wherein the fin body is formed into a plate shape long in one direction (Fig. 3 – as the Applicant has outlined a plate shape to be an element “long in one direction” as outlined in the Specifications filed 11/21/2019 in ¶0003, as does Goto show a fin body with a plate shape, as it is long in one direction).
However, the combination of Goto & Ohta lacks showing wherein the downstream side edge part includes a pair of third recessed parts on both sides of the first recessed part in a longitudinal direction of the fin body, wherein each of the pair of third recessed parts is formed by recessing the downstream side edge part and has a groove with a width in the longitudinal direction narrower than the first recessed part.
Fujisawa (US 2019/0084379), an air conditioning register fin, is in the same field of endeavor as Goto which is an air conditioning register fin.
Fujisawa teaches wherein the downstream side edge part (34, Fig. 3A) includes a pair of third recessed parts (see Annotated Figure 3 – the recessed parts on each side of the first recessed part, each comprise of a groove) on both sides of the first recessed part (see Annotated Figure 3) in a longitudinal direction of the fin body (21, Fig. 3A), wherein each of the pair of third recessed parts is formed by recessing the downstream side edge part (see Annotated Figure 3) and has a groove (see Annotated Figure 3 – the groove can be seen as the reduction in material as it reduces to meet with the downstream plane of fin body 21) with a width in the longitudinal direction narrower than the first recessed part (see Annotated Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto & Ohta to incorporate the teachings of Fujisawa to provide wherein the downstream side edge part includes a pair of third recessed parts on both sides of the first recessed part in a longitudinal direction of the fin body, wherein each of the pair of third recessed parts is formed by recessing the downstream side edge part and has a groove with a width 


    PNG
    media_image2.png
    380
    412
    media_image2.png
    Greyscale

Annotated Figure 3

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2009/0286462) in view of Ohta et al (US 2013/0163936), hereinafter referred to as Ohta.

Regarding claim 4, Goto shows a fin for register pivotably provided between a pair of side walls facing with each other in a retainer of a register and changing a direction of a wind blown out from the register comprising (The previous statement is being interpreted as the preamble, which carries no patentable weight): a fin body (7b/15/17, Fig. 1/4) formed into a plate shape (Fig. 3 – as the Applicant has outlined a plate shape to be an element “long in one direction” as outlined in the Specifications filed 11/21/2019 in ¶0003, as does Goto show a fin body with a plate shape, as it is long in one direction); and a mounting member (18, Fig. 4) mounted to a downstream side edge part (15/17, Fig. 4) of the fin body in an air blowing direction as a wind flowing direction (Fig. 4 – the mounting member is mounted on a Annotated Figure 1).
However, while Goto shows the downstream side edge part and the mounting member fixed to each other, Goto lacks showing the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part.
	Ohta (US 2013/0163936), an apparatus for securing parts together, which is in the same field of endeavor as Goto which is an apparatus for securing parts together. 
	Ohta teaches a first recessed part (113, Fig. 3/4) and a second recessed part (114, Fig. 3/4) are fixed to each other by an adhesive (130/131/132, Fig. 3/4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Goto to incorporate the teachings of Ohta to provide the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part, which would provide an arrangement to retain two elements together with adhesive without the need for labor to wipe off excess adhesive (¶0010). 

    PNG
    media_image3.png
    277
    311
    media_image3.png
    Greyscale

Annotated Figure 1

Allowable Subject Matter

Claim 5 is allowable, as previously noted.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762